DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Response to Amendment
	Applicant’s remarks and claim amendments filed 09/03/2021 are acknowledged and have been considered. These claim amendments are entered.  

Status of Claims
	Claims 1-22 were previously pending in the application, with claims 8-13 and 19-22 having previously been withdrawn.  
As of the amendments filed 09/03/2021, claim 1 is amended; no claims are canceled; and no claims are newly added. 
Accordingly, claims 1-7 and 14-18 are under examination. 


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	The following paragraphs of the specification cite references that are to be considered as relevant to the present application: Paragraphs [0015] – [0017], [0022], [0024] – [0027], [0031], [0037], [0041] – [0042], and [0044] – [0046]. Examiner recommends filing an Information Disclosure Statement listing the references that Applicant considers relevant to the present application. 

Specification
The disclosure is objected to because of the following informalities: The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 2015/0164365 A1, hereinafter "Mair") in view of Wang et al. (US 2004/0225213 A1, hereinafter “Wang”), further in view of Toth et al. (US 2015/0164401 A1, hereinafter “Toth”). 

Regarding claim 1, Mair discloses: 
A system ("An apparatus" Mair: Abstract) comprising:
at least one untethered device component for introduction into neuronal living tissue ("miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]) of a subject ("One or more miniature electronic circuits are introduced into the body or body part" Mair: [0022]); and
a controller ("a controller that enables, automatic, semi-automatic and/or manual control of generated magnetic fields and magnetic gradients" Mair: [0062]) coupled to at least one sensor ("at least one sensor of magnetic field strength (and/or direction)" Mair: [0023]) for remotely sensing a magnetic field produced by the at least one untethered device component ("miniature electronic circuit emanates a signal that is received by one or more sensors located external to the body or body part" Mair: [0025]) introduced in the neuronal living tissue ("miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; "magnetic sensor detecting the presence and magnitude of the magnetic gradient may be used to sense local currents generated in the body or body part by cells or organs, e.g., the cells are neurons in the brain" Mair: [0045]) of a subject in response to one or more electric fields produced by the living tissue ("one or more miniature electronic circuits sense the local milieu in the body or body part (for example, by sensing magnetic field, voltage, current, chemical substances, receptors, temperature, and/or pressure, etc.)" Mair: [0018]),
wherein the device component is no larger than 100 microns in any single dimension ("miniature electronic circuit is less than 10 microns in size" Mair: [0020]), and
wherein the at least one sensor ("at least one sensor of magnetic field strength (and/or direction)" Mair: [0023]) for remotely sensing the configuration of the at least one magnetic particle provides data that enables the system to characterize an electrical status of the neuronal living tissue (“may be used to sense local currents generated in the body or body part by cells or organs, e.g., the cells are neurons in the brain" Mair: [0045]) in which the at least one untethered device component is located ("describe the strength and/or direction of the electrical field at locations in the body" Mair: [0022]).

Mair remains silent on: 
wherein the device component contains at least one magnetic particle in a liquid crystal solution,
wherein the liquid crystal is sensitive to one or more electric fields produced by the neuronal living tissue, and
wherein the at least one sensor for remotely sensing the configuration of the at least one magnetic particle in the liquid crystal solution provides data. 

However, in a similar invention in the same field of endeavor, Wang teaches an “assembly for imaging an implanted medical device” (Wang: [0002]) that is “adapted to obtain both images of anatomical features of human patients as well as some aspects of the functional activities and characteristics of biological tissue” (Wang: [0003]) in which “the nanomagnetic material consists of or comprises nanomagnetic liquid crystal material” (Wang: [0205]), and further teaches: 
A system ("assembly for imaging an implanted medical device" Wang: [0002]) comprising:
at least one untethered device component ("assembly includes an implanted medical device" Wang: [0018]; "sheath 2002 is comprised of an elongated element consisting of a proximal end and a distal end, containing one or more internal hollow lumens, whereby the lumens at said distal end may be open or closed, is used to temporarily or permanently encase an implantable medical device" Wang: [0223]) for introduction into living tissue of a subject ("device 10 that is implanted in a living biological organism (not shown)" Wang: [0062], Fig. 1); 
nanomagnetic material consists of or comprises nanomagnetic liquid crystal material" Wang: [0205], Fig. 19; "liquid crystal nanomagnetic particle construction" Wang: [0221]), 
wherein the liquid crystal ("liquid crystal nanomagnetic particle construction" Wang: [0221]) is sensitive ("implantable devices are sensitive to a variety of forms of electromagnetic interference (EMI)" Wang: [0159]) to one or more electric fields produced by the living tissue ("devices may also contain sensing and logic and control systems that respond to low-level electrical signals emanating from the monitored tissue region of the patient" Wang: [0159]), and 
wherein the at least one sensor for remotely sensing the configuration ("signals are detected by a remote receiver, which is thus able to locate the implanted medical device within a biological organism" Wang: [0018]) of the at least one magnetic particle in the liquid crystal solution ("liquid crystal nanomagnetic particle construction" Wang: [0221]) provides data that enables the system to characterize an electrical status (“determining the state of health of the tissue examined” Wang: [0157]) of the living tissue ("an imaging technique to obtain images of anatomical features of human patients as well as some aspects of the functional activities of biological tissue; ... These images have medical diagnostic value in determining the state of the health of the tissue examined" Wang: [0157]) in which the at least one untethered device component is located (“signals emanating from the monitored tissue region of the patient" Wang: [0159]). 
	In Wang’s invention, the assembly for imaging an implanted medical device represents the claimed system, while the implanted medical device and sheath combined represents the claimed untethered device component. Wang discloses that the “sheath 2002 … is used to … permanently encase an implantable medical device;” thus, Wang’s “sheath 2002” and “implanted medical device” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by including the assembly for imaging an implanted medical device as taught by Wang. One of ordinary skill in the art would have been motivated to make this modification because it is "adapted to obtain both images of anatomical features of human patients as well as some aspects of the functional activities and characteristics of biological tissue. These images have medical diagnostic value in determining the state of health of the tissue examined. Unlike the situation with fluoroscopic imaging, a patient undergoing magnetic resonance imaging procedure may remain in the active-imaging system for a significant amount of time, e.g. a half-hour or more, without suffering any adverse effects" (Wang: [0003]). Furthermore, specifically regarding the inclusion of the liquid crystal solution, Wang asserts that "by varying the size, shape, number, location, and/or composition of such liquid crystals, one may custom design any desired response" (Wang: [0228]).

	Wang is not being relied upon for teaching: 
wherein the liquid crystal is sensitive to one or more electric fields produced by the neuronal living tissue, and 
wherein the at least one sensor for remotely sensing the configuration of the at least one magnetic particle in the liquid crystal solution provides data that enables the system to characterize an electrical status of the neuronal living tissue in which the at least one untethered device component is located.
liquid crystal solution enables characterization of the neuronal living tissue. While Mair certainly discloses the characterization of neuronal living tissue, and Wang undoubtedly teaches the use of a magnetic particle in a liquid crystal solution to determine the state of tissues, neither of these references alone teach both the liquid crystal solution and the neuronal living tissue. 
However, in a similar invention in the same field of endeavor, Toth teaches “devices, systems, and methods for monitoring local neurological activity along an organ wall and/or to extract spatially fine electrophysiological characteristics from amongst one or more macroscopic biosignals (e.g., to extract local neurological signals from potentially overwhelming electrocardiographic and/or electromyographic signals), and to predict the spatial origin of neurological signals (e.g., as part of a neuronal locating and/or mapping system, etc.)" (Toth: [0009]) using “electroactive polymers (e.g., …, liquid crystals, …, etc.) (Toth: [0159]), and further teaches: 
wherein the liquid crystal ("one or more microfingers may include one or more active material elements. Control signals delivered to the active material element may help to bias the microfingers towards the intended surgical site, actively control the contact forces between finger tips and the surgical sites, etc. Some non-limiting examples of active materials that may be suitable for application to one or more microfingers include ... electroactive polymers (e.g., ..., liquid crystals, graft elastomers, hydrogel actuators, etc.)" Toth: [0159]) is sensitive to one or more electric fields ("one or more microfingers may be configured to monitor local electrical fields" Toth: [0156]) produced by the neuronal living tissue ("monitoring a level of neurological activity on the sensed nerve(s)" Toth: [0201]), and 
monitoring electrophysiological activity" Toth: [0044]; "electrophysiological signals may be related to one or more of water concentration, tissue tone, evoked potential, remotely stimulated nervous activity, a pressure stimulated nervous response, an electrically stimulated movement, sympathetic nervous activity, an electromyographic signal [EMG], a mechanomyographic signal [MMG], a local field potential, an electroacoustic event, vasodialation, bladder wall stiffness, muscle sympathetic nerve activity [MSNA], central sympathetic drive, nerve traffic, combinations thereof, or the like" Toth: [0045]) of the neuronal living tissue ("monitoring a level of neurological activity on the sensed nerve(s) to determine if the levels are outside of the norm" Toth: [0201]) in which the at least one untethered device component is located ("configured to monitor local electrical fields" Toth: [0118]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by including the device for monitoring electrophysiological/neurological activity of tissue as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because it “may be advantageous for treating a neurological disorder with minimal impact to the surrounding anatomy and physiological function of the associated organs” (Toth: [0096]). Furthermore, it "may also be advantageous for determining an effect of the surgical procedure on one or more physiological parameters of a tissue (e.g., an organ wall stiffness, change in nerve activity, change in local blood perfusion, etc.) adjacent to the monitoring site" (Toth: [0092]). Toth further discloses that the 

	Regarding claim 2, the combination of Mair, Wang, and Toth discloses: 
	The system of claim 1, as described above. 
	Mair further discloses: 
wherein the untethered device component is positioned within the subject under the influence of magnetic fields produced at least in part by the controller ("operation of (and/or transmission of information from) said miniature electronic circuits is affected by the applied magnetic fields" Mair: [0003]).

Regarding claim 3, the combination of Mair, Wang, and Toth discloses: 
	The system of claim 1, as described above. 
	Mair further discloses: 
wherein one or more sections of the at least one device component are coated with a biocompatible material ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; [Since the device is capable of crossing the blood brain barrier as a result of the coating, then the coating is a biocompatible material.]).

Regarding claim 4, the combination of Mair, Wang, and Toth discloses: 
	The system of claim 1, as described above. 
	Mair further discloses: 
wherein one or more sections of the at least one device component are coated with a material to enhance transport to or through living tissue ("the miniature electronic circuit is capable of crossing 

Regarding claim 5, the combination of Mair, Wang, and Toth discloses: 
	The system of claim 1, as described above. 
	Mair further discloses: 
wherein one or more sections of the at least one device component are coated with a material to enhance transport through a barrier between blood and brain ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]).

Regarding claim 6, the combination of Mair, Wang, and Toth discloses: 
	The system of claim 1, as described above. 
	Mair further discloses: 
wherein the at least one device may be moved or deformed under the influence of magnetic fields produced at least in part by the controller in order to affect the living tissue ("one or more magnets or electromagnets or antennae that impose electrical and/or magnetic spatially-variant gradients upon a part of a body or body part, one or more miniature electronic circuits (located inside the body part)" Mair: [0004]).

Regarding claim 7, the combination of Mair, Wang, and Toth discloses: 
	The system of claim 1, as described above. 
	Mair further discloses: 
.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mair in view of Wang. 

Regarding claim 14, Mair discloses: 
A system ("An apparatus" Mair: Abstract) comprising:
at least one untethered device component for introduction into living tissue of a subject ("One or more miniature electronic circuits are introduced into the body or body part" Mair: [0022]); and
a controller ("a controller that enables, automatic, semi-automatic and/or manual control of generated magnetic fields and magnetic gradients" Mair: [0062]) coupled to at least one sensor ("at least one sensor of magnetic field strength (and/or direction)" Mair: [0023]) for remotely sensing a magnetic field produced by the at least one untethered device component ("miniature electronic circuit emanates a signal that is received by one or more sensors located external to the body or body part" Mair: [0025]) introduced in living tissue of a subject in response to one or more electric fields produced by the living tissue ("one or more miniature electronic circuits sense the local milieu in the body or body part (for example, by sensing magnetic field, voltage, current, chemical substances, receptors, temperature, and/or pressure, etc.)" Mair: [0018]),
wherein the device component is no larger than 100 microns in any single dimension ("miniature electronic circuit is less than 10 microns in size" Mair: [0020]),
impose electrical and/or magnetic spatially-variant gradients upon a part of a body or body part" Mair: [0004]) of at least one nearby neuron (“may be used to sense local currents generated in the body or body part by cells or organs, e.g., the cells are neurons in the brain" Mair: [0045]) under the influence of one or more magnetic fields produced at least in part by the controller ("a controller that enables, automatic, semi-automatic and/or manual control of generated magnetic fields and magnetic gradients" Mair: [0062]).

Mair remains silent on: 
	wherein the device component contains at least one magnetic particle in a liquid crystal solution. 

However, in a similar invention in the same field of endeavor, Wang teaches an “assembly for imaging an implanted medical device” (Wang: [0002]) that is “adapted to obtain both images of anatomical features of human patients as well as some aspects of the functional activities and characteristics of biological tissue” (Wang: [0003]) in which “the nanomagnetic material consists of or comprises nanomagnetic liquid crystal material” (Wang: [0205]), and further teaches: 
wherein the device component contains at least one magnetic particle in a liquid crystal solution ("sheath 2002 whose surface 2004 is comprised of a multiplicity of nanomagnetic materials 2006, 2008, and 2010. In one embodiment, the nanomagnetic material consists of or comprises nanomagnetic liquid crystal material" Wang: [0205], Fig. 19; "liquid crystal nanomagnetic particle construction" Wang: [0221]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by aspects of the functional activities and characteristics of biological tissue. These images have medical diagnostic value in determining the state of health of the tissue examined. Unlike the situation with fluoroscopic imaging, a patient undergoing magnetic resonance imaging procedure may remain in the active-imaging system for a significant amount of time, e.g. a half-hour or more, without suffering any adverse effects" (Wang: [0003]). Furthermore, specifically regarding the inclusion of the liquid crystal solution, Wang asserts that "by varying the size, shape, number, location, and/or composition of such liquid crystals, one may custom design any desired response" (Wang: [0228]).

	Regarding claim 15, the combination of Mair and Wang discloses: 
The system of claim 14, as described above. 
	Mair further discloses: 
wherein the untethered device component is positioned within the subject under the influence of magnetic fields produced at least in part by the controller ("operation of (and/or transmission of information from) said miniature electronic circuits is affected by the applied magnetic fields" Mair: [0003]).

Regarding claim 16, the combination of Mair and Wang discloses: 
The system of claim 14, as described above. 
	Mair further discloses: 
	wherein one or more sections of the at least one device component are coated with a biocompatible material ("the miniature electronic circuit is capable of crossing the blood brain barrier as 

Regarding claim 17, the combination of Mair and Wang discloses: 
The system of claim 14, as described above. 
	Mair further discloses: 
	wherein one or more sections of the at least one device component are coated with a material to enhance transport to or through living tissue ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; [Since the device is capable of crossing the blood brain barrier as a result of the coating, then the coating is a material to enhance transport through that barrier (and to the brain).]).

Regarding claim 18, the combination of Mair and Wang discloses: 
The system of claim 14, as described above. 
	Mair further discloses: 
	wherein one or more sections of the at least one device component are coated with a material to enhance transport through a barrier between blood and brain ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]).

Response to Arguments
Regarding the references cited in the Advisory Action, Applicant argues: 

	Regarding the Ladouceur reference cited in the Advisory Action, Applicant submits that Ladouceur’s use of birefringent properties of liquid crystals to assess electric fields differs from Applicant’s claimed use of magnetic particles. Applicant further submits Khizroev merely describes using magnetic particles to stimulate the brain, but not as part of a liquid crystal solution to characterize electric status as claimed. 

	In response, Examiner respectfully submits that Applicant’s arguments, see second paragraph of first page of Remarks filed 09/03/2021, with respect to the rejection of amended claim 1 in view of Ladouceur and Khizroev have been fully considered and are persuasive. The Ladouceur and Khizroev references are not being relied upon for the rejection of any pending claims. Furthermore, Ladouceur has been removed from the relevant prior art section at the conclusion of the Office Action. 

Regarding the references cited in the Final Rejection, Applicant argues: 

	Applicant submits that the rejection of claims 1-7 and 14-18 under 35 U.S.C. 103 as obvious over Mair in view of Scherer is traversed because the cited references, analyzed individually or in combination, fail to teach of suggest all the features recited in combination in the claimed invention. Applicant submits as an example that the cited references fail to teach or suggest the claimed system wherein the at least one sensor for remotely sensing the configuration of the at least one magnetic particle in the liquid crystal solution provides data that enables the system to characterize an electrical status of the neuronal living tissue as generally recited in independent claims 1 and 14. 
	Applicant submits that the Office Action admitted that Mair fails to teach or suggest the claimed system with at least one magnetic particle in liquid crystal solution provides the electrical status and cited to Scherer. Applicant submits that Scherer merely teaches that ferrofluid doping of nematic liquid crystals can be used to measure elastic properties of the liquid crystals and to orient the crystals on pg. 724. Applicant submits that Scherer pg. 725 merely describes how (1) absorption of ferrofluid with magnetic particles will be visible in MRI, (2) different tissue types uptake different amounts of magnetic particles having different relaxation times, and (3) the different relaxation times are based on reticuloendothelial cells and can be used to distinguish tissues from healthy cells. However, Applicant submits that none of the above three disclosures of Scherer teach or suggest that the at least one magnetic particle provides the electrical status the of a single type, neuronal, tissue as claimed. Rather, Applicant submits that Scherer merely provides a teaching of how different types of tissue can be distinguished from each other abased on intake of different amounts of magnetic particles and fails to teach or suggest in particular the at least one magnetic particle in the liquid crystal solution provides data that enables the system to characterize an electrical status of the neuronal living tissue. For at least these reasons, Applicant submits that withdrawal of the rejection of claims 1 and 14, and respective dependent claims is respectfully requested.

	In response, Examiner respectfully submits that these arguments will be addressed separately with respect to both independent claim 1 and independent claim 14. 

Regarding independent claim 14, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the at least one sensor for remotely sensing the configuration of the at least one magnetic particle in the liquid crystal solution provides data that enables the system to characterize an electrical status of the neuronal living tissue; the at least one magnetic particle provides the electrical status the of a single type, neuronal, tissue; and the at least one magnetic particle in the liquid crystal solution provides data that enables the system to characterize an electrical status of the neuronal living tissue) are not recited in rejected independent claim 14.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the above limitations are recited in independent claim 1, they are not recited in independent claim 14, thus rendering the arguments moot. Additionally, the arguments regarding independent claim 14 are further rendered moot because the new ground of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.V.W./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793